     MOLLIE M. LEE (SBN 251404)
 1   CHRISTINA E. FLETES-ROMO (SBN 312661)
 2   ANGÉLICA H. SALCEDA (SBN 296152)
     AMERICAN CIVIL LIBERTIES UNION
 3   FOUNDATION OF NORTHERN CALIFORNIA
     39 Drumm Street
 4   San Francisco, CA 94111
     Tel: (415) 621-2493
 5
     Fax: (415) 255-8437
 6   mlee@aclunc.org
     cfletes@aclunc.org
 7   asalceda@aclunc.org

 8   RILEY SAFER HOLMES & CANCILA LLP
     STEPHEN M. HANKINS (SBN 154886)
 9
     MISHAN R. WROE (SBN 299296)
10   456 Montgomery Street, 16th Floor
     San Francisco, CA 94104
11   Telephone: (415) 275-8550
     Facsimile: (415) 275-8551
12   shankins@rshc-law.com
     mwroe@rshc-law.com
13

14   Attorneys for Plaintiff The Unitarian
     Universalist Church of Fresno
15
                            IN THE UNITED STATES DISTRICT COURT
16
                               EASTERN DISTRICT OF CALIFORNIA
17

18                                           FRESNO DIVISION

19           THE UNITARIAN UNIVERSALIST                  Case No.: 1:19-cv-00808-NONE-BAM
             CHURCH OF FRESNO,
20                                                       STIPULATION AND ORDER RE
                            Plaintiff,                   BRIEFING SCHEDULE AND
21                                                       EXTENSION OF TIME TO
                                                         RESPOND TO MOTION TO
             vs.                                         DISMISS
22

23           BRANDI L. ORTH, Fresno County
             Clerk/Registrar of Voters,                  Trial Date:   December 15, 2020
24                                                       Time:          8:30 a.m.
                            Defendant                    Department:    4
25                                                       Judge:         Unassigned
26

27

28

                                                1
 1            IT IS HEREBY STIPULATED by and between the parties hereto through their respective

 2   attorneys of record to the following briefing schedule, with the briefs to be filed and served on the

 3   dates indicated:

 4            Plaintiff’s Opposition to Motion to Dismiss: March 4, 2020

 5            Defendant’s Reply to Plaintiff’s Opposition to Motion to Dismiss: March 11, 2020

 6            Motion Hearing, if necessary: March 18, 2020

 7         This is the first extension of time sought by Plaintiff regarding this motion. The Court

 8   previously entered a stipulated order giving Defendant one additional week to respond to

 9   Plaintiff’s First Amended Complaint (Docket 24).

10   DATED: February 14, 2020                             /s/ Christina E. Fletes-Romo
                                             Christina E. Fletes-Romo
11                                           Attorney for Plaintiff The Unitarian Universalist Church
12                                           of Fresno

13   DATED: February 14, 2020                (as authorized 2/14/2020) /s/ Katwyn T. DeLaRosa
                                             Katwyn T. DeLaRosa
14                                           Attorney for Defendant Brandi L. Orth, Fresno County
15                                           Clerk/Registrar of Voters

16

17                                           ORDER ON STIPULATION

18         The above Stipulation is adopted as to the briefing deadlines proposed. The parties are

19   informed, however, that pursuant to the Standing Order issued February 3, 2020 (Doc. No. 26), no

20   hearing date will be calendared for the pending motion. Unless the court re-schedules the hearing

21   date in accordance with its own availability, the matter will be taken under submission on the

22   papers pursuant to Local Rule 230(g).

23
     IT IS SO ORDERED.
24

25   Dated:     February 18, 2020
                                                  UNITED STATES DISTRICT JUDGE
26

27

28

                                                 2
